Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D, dated October 23, 2008, including any amendments thereto (the “13D”), with respect to the common stock, par value $0.001 per share, of Emageon Inc.This Joint Filing Agreement shall be filed as an exhibit to the 13D. Dated:October 23, 2008 HEALTH SYSTEMS SOLUTIONS, INC. By: /s/ Michael G. Levine Name: Michael G. Levine Title: Chief Financial Officer HSS ACQUISITION CORP. By: /s/ Michael G. Levine Name: Michael G. Levine Title: Chief Executive Officer
